        Case 1:15-md-02657-FDS Document 1710 Filed 10/28/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



                                                           MDL NO. 1:15-md-2657-FDS
                                                           This document relates to:
    IN RE : ZOFRAN® (ONDANSETRON)
                                                           All Actions
    PRODUCTS LIABILITY LITIGATION




GSK’S EMERGENCY MOTION FOR LEAVE TO FILE REPLY BRIEF IN EXCESS OF
  THE PAGE LIMIT IN FURTHER SUPPORT OF ITS RENEWED MOTION FOR
        SUMMARY JUDGMENT BASED ON FEDERAL PREEMPTION

        GSK respectfully moves for leave to exceed the twenty-page limitation for its Reply in

Further Support of Its Renewed Motion for Summary Judgment Based on Federal Preemption,

which is due tomorrow. Good cause exists for extending the page limit and allowing GSK 30 pages

for its reply brief. GSK’s reply brief will respond to arguments and factual assertions made by

Plaintiffs in their 42-page opposition to GSK’s motion, 1 which the Court will need to consider and

resolve under Merck Sharp & Dohme Corp. v. Albrecht. To allow an adequate discussion of the

facts and law at issue in Plaintiffs’ opposition, GSK requests that the Court grant it leave to file a

reply brief of no more than 30 pages.


Dated: October 28, 2019




1
 GSK consented to Plaintiffs’ motion for leave for an extension of 50 pages on their opposition to GSK’s
motion. The Court granted the requested page extension. See ECF No. 1695.
       Case 1:15-md-02657-FDS Document 1710 Filed 10/28/19 Page 2 of 3



                        LOCAL RULE 7.1(A)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(A)(2), the undersigned counsel hereby certifies that counsel for

the parties have met and conferred in a good faith effort to narrow the issues of dispute without

success.


                                            Respectfully submitted,

                                             /s/ Jennifer Stonecipher Hill
                                            Madeleine M. McDonough
                                            Jennifer M. Stevenson
                                            Jennifer Stonecipher Hill
                                            SHOOK, HARDY & BACON L.L.P.
                                            2555 Grand Blvd.
                                            Kansas City, MO 64108
                                            Telephone: (816) 474-6550
                                            Facsimile: (816) 421-5547
                                            mmcdonough@shb.com
                                            jstevenson@shb.com
                                            jshill@shb.com
                                            Admitted pro hac vice

                                            Attorneys for Defendant GlaxoSmithKline LLC




                                                2
        Case 1:15-md-02657-FDS Document 1710 Filed 10/28/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 3
